Citation Nr: 1226679	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.

2.  Entitlement to service connection for a respiratory disorder, to include bronchial asthma and bronchitis.

3.  Entitlement to service connection for recurrent tonsillitis.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for lumbar radiculopathy.

6.  Entitlement to service connection for loss of vision.

7.  Entitlement to an initial rating for degenerative disc disease C4-5, C5-6, degenerative joint disease, and myositis in excess of 10 percent prior to July 29, 2009, and in excess of 20 percent from July 29, 2009, forward.

8.  Entitlement to an initial rating higher than 10 percent for right cervical radiculopathy.

9.  Entitlement to an initial rating higher than 10 percent for left cervical radiculopathy.

10.  Entitlement to an initial rating higher than 10 percent for mild traumatic brain injury (previously post concussion syndrome).

11.  Entitlement to an initial rating for major depressive disorder in excess of 10 percent prior to July 29, 2009, and in excess of 70 percent from July 29, 2009, forward.

12.  Entitlement to an initial rating higher than 10 percent for arterial hypertension/high blood pressure.

13.  Entitlement to an initial rating higher than 0 percent for onychomycosis claimed as loss of nails.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to July 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1992 to January 1993 and December 2003 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In June 2007, the RO, in pertinent part, granted service connection for post concussion syndrome with headaches, dizziness, and earaches, assigning a 10 percent evaluation, effective April 4, 2006; right and left cervical radiculopathy, assigning 10 evaluations each, effective April 4, 2006; major depressive disorder, assigning a 10 percent evaluation, effective April 4, 2006; hypertension, assigning a 10 percent evaluation, effective April 4, 2006; and a cervical spine disability, assigning a 10 percent evaluation effective April 4, 2006.  

In a September 2007 rating decision, the RO, in pertinent part, granted service connection for onychomycosis assigning a 0 percent evaluation, effective April 4, 2006; and denied service connection for sleep apnea/bronchial asthma and recurrent tonsillitis.  

The RO later granted an increased rating of 70 percent for major depressive disorder from July 29, 2009, and 20 percent for the cervical spine disability from July 29, 2009, in a June 2010 rating decision.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, these issues are still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A derivative TDIU claim also has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has submitted evidence he is unable to work because of the severity of his service-connected psychiatric disability and residuals of traumatic brain injury, which are issues in this appeal for which he is requesting higher initial ratings.  In a June 2010 decision already issued, aside from granting increased ratings for major depressive disorder and the cervical spine disability (among other disabilities addressed), the RO granted a TDIU effective July 29, 2009.  However, the issue of his entitlement to a TDIU prior to July 29, 2009 has not been resolved and is part and parcel of his initial-rating claims for the residuals of traumatic brain injury and major depressive disorder.  In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

On his VA Form 9 in May 2008 submitted after the statements of the case in March 2008 (addressing the initial rating claims for bilateral cervical radiculopathy, post concussion syndrome, major depressive disorder, hypertension, and a cervical spine disability), and April 2008 (addressing the initial rating claim for onychomycosis, and the service connection claims for sleep apnea/bronchial asthma and recurrent tonsillitis), the Veteran stated that he only wanted to appeal the April 2008 statement of the case.  However, the Veteran also checked the box on the VA Form 9 that he wanted to appeal all issues listed on the statement of the case and any supplemental statement of the case.  As the VA Form 9 is timely to all issues, and pursuant to the holding in Evans v. Shinseki, 25 Vet. App. 7 (2011), the Board will consider all issues listed on both March 2008 and April 2008 statements of the case as on appeal.  So the issues are correct as noted on the first page of this decision.  

The Board notes that the RO combined the Veteran's service connection claim for a sleep disorder (to include obstructive sleep apnea) and bronchial asthma (claimed as a respiratory condition).  However, the Board has separated these as two issues, as noted on the first page of this decision, since a sleep disorder and a respiratory condition, while possibly interrelated, are separate disabilities.

The Veteran requested a Decision Review Officer (DRO) hearing, but in March 2011 cancelled his hearing request.

The Veteran's representative asserted argument related to a service connection claim for hearing loss on a March 2011 statement, however, this issue is not before the Board.  The RO denied this claim in September 2007.  In December 2007, the Veteran filed a notice of disagreement with this decision but did not list hearing loss as one of the matters he was disagreeing with.  The Veteran also did not indicate that he wished to appeal the denial of service connection for hearing loss after receiving statements of the case and supplemental statements of the case that did not list hearing loss as an issue on appeal.  In addition, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Specifically, VA treatment records dated within one year of the September 2007 rating decision note treatment for tinnitus and dizziness, but not hearing loss.  Thus, the September 2007 rating decision became final with respect to the service connection claim for hearing loss, based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  As the Veteran has not properly appealed the denial of service connection for hearing loss, the Board does not have jurisdiction to review this claim.

The issue of entitlement to service connection for a stomach disorder to include gastroesophageal reflux disease has been raised by the record in the Veteran's original claim in July 2006 and again on a statement associated with his notice of disagreement in August 2007.  Service connection for erectile dysfunction, secondary to the service-connected psychiatric disorder also has been raised by the record via a VA medical opinion on a November 2009 TBI examination report.  In addition, the issue of a claim to reopen service connection for bilateral hearing loss has been raised by the record via a March 2011 statement from the Veteran's representative.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for a back disorder and lumbar radiculopathy, and increased initial ratings for the cervical spine disability, cervical radiculopathy, post-concussion syndrome, major depressive disorder, hypertension, onychomycosis, and a TDIU due to service-connected disabilities, prior to July 29, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea was incurred in, or caused by, his military service.

2.  The Veteran's bronchial asthma/bronchitis was incurred in, or caused by, his military service.

3.  The Veteran's recurrent tonsillitis was incurred in, or caused by, his military service.

4.  The Veteran's visual changes including accommodation dysfunction, saccades or pursuits dysfunction, and extreme photophobia were incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for bronchial asthma/bronchitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for service connection for recurrent tonsillitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for visual changes including accommodation dysfunction, saccades or pursuits dysfunction, and extreme photophobia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a sleep disorder, to include obstructive sleep apnea, a respiratory disorder, to include bronchial asthma and bronchitis, recurrent tonsillitis, and loss of vision.  This award represents a complete grant of the benefits sought on appeal (other than the service connection claim for a back disorder with lumbar radiculopathy and the initial rating claims, which are being remanded).  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Respiratory and Sleep Disorders

The Veteran seeks service connection for a sleep disorder, to include sleep apnea and a respiratory disorder, to include bronchial asthma.  Although the RO has treated this as one claim, as briefly mentioned in the introduction, the Board will adjudicate these matters as separate claims, as while possibly interrelated, a sleep disorder and a respiratory disorder are separate conditions.

The service treatment records show that the enlistment examination into the Army reserves in March 1992 reflected a normal clinical evaluation of the nose, lungs and chest.  The Veteran also denied having then or ever having asthma, shortness of breath, pain or pressure in chest, or chronic cough.  The Veteran was assessed as having an upper respiratory infection and possible bronchitis in May 1992.  A July 1992 treatment record also shows an assessment of upper respiratory infection symptoms.

An August 1999 commission examination for the Army reserves notes that the Veteran's lungs were clear to auscultation.  The Veteran stated that he had a history of bronchial asthma as a child before the age of 10.  In addition to the history of bronchial asthma, the report also noted the Veteran's lumbar spine disability and the Veteran was found to be not qualified for "DAZ."

A July 1996 periodic examination report showed no findings related to a respiratory disorder or sleep disorder.

In September 2002, a report of medical history shows the Veteran denied a history of asthma, shortness of breath, bronchitis, wheezing or problems with wheezing, ear, nose, or throat (ENT) trouble, or frequent trouble sleeping.

The Veteran was subsequently deployed to Iraq from December 2003 to December 2004 and served in an imminent danger pay area in Iraq from February 2004 to October 2004.  

Psychiatric treatment records dated in November 2004 and December 2004 show the Veteran was assessed as having posttraumatic stress disorder.  He also reportedly had trouble initiating sleep.  His wife said that he was jumpy in his sleep.  The doctor asked her to observe whether the Veteran appeared to stop breathing in his sleep.

A February 2005 report of medical history shows the Veteran continued to deny asthma, shortness of breath, bronchitis, wheezing or problems with wheezing; but noted that he did have frequent trouble sleeping and was on medication for this.  Also during the Veteran's active service, a March 2005 treatment record shows the Veteran had depressive symptoms evidence by abnormal sleep patterns.  

The Veteran underwent a Medical Evaluation Board in April 2005.  He reported that in August 2004 he had been traveling in a convoy in Iraq when his unit was reportedly ambushed.  An improvised explosive device (IED) exploded by the side of the vehicle in which the Veteran was riding.  The Veteran stated that upon his return from Iraq in September 2004 he sought psychiatric help for, among other things, problems with difficulty initiating and maintaining sleep.  

In June 2005, a treatment record shows the Veteran's wife was complaining of his snoring in his sleep.  The plan was a screening for sleep apnea.  It was noted that the Veteran was suspected as having a sleep-related breathing disorder.

Psychiatric treatment records dated from October 2005 to December 2005 note that the Veteran was in an IED blast and had difficulty falling asleep.  In March 2006, the Veteran was reportedly taking Ambien for insomnia.  

The Veteran was discharged from service in April 2006.  

A May 2006 private treatment record shows the Vetera had sleep apnea by history, though no sleep studies had been performed.  It was noted that his history of sleep apnea was questionable.

In June 2006, a VA treatment record shows the Veteran was evaluated in the emergency room with a diagnosis of acute bronchitis and was to complete a therapy with levofloxacin.  

The Veteran underwent a VA general medical examination in October 2006.  The Veteran denied a history of respiratory condition or sleep apnea prior to serving in the Persian Gulf.  Regarding the respiratory condition he stated that in 2004 while in Iraq he had a throat infection associated with fatigue but it was not until June 2006 that he began having shortness of breath.  He indicated that he was taken to the emergency room in Puerto Rico and was told he was having an asthma attack. He also reported that he was transferred to the VAMC in San Juan where he was told he had bronchitis and was given treatment and respiratory therapy for at-home use.  Currently he states that when he suffers from a persistent cough he uses his therapy with improvement.  He also reported a 50-pound weight gain since returning from the Persian Gulf.

Regarding the sleep apnea, he indicated that prior to living in Iraq he was told by other service members that he snored very loudly.  He indicated that once he returned to Puerto Rico his wife stated that he was snoring very loudly and at night was stopping breathing occasionally.  He indicated that he was not sleeping well and had easy fatigability.  His primary care provider had reportedly consulted pneumology service for a sleep study evaluation.

On physical evaluation, it was noted that the Veteran was overweight.  Examination of the chest showed no respiratory distress.  The lungs were clear to auscultation, with no wheezing, rhonchi, or crackles.  It was noted that sleep studies showed obstructive sleep apnea.  Pulmonary function tests showed normal spirometry with moderate air trapping.  The chest x-ray showed that the lungs were well-aerated and clear of infiltrates or masses.  The diagnoses included obstructive sleep apnea and acute bronchitis, resolved.

A February 2007 VA sleep study report shows the Veteran was referred for evaluation due to loud snoring since about two years ago.  The Veteran was assessed as having a sleep-related breathing disorder consisting of obstructive sleep apnea.  It was noted in June 2007 that he slept with a CPAP machine.

In May 2008, the Veteran's mother and wife submitted statements noting that they had witnessed the Veteran's sleep problems.  The Veteran's wife stated that these changes were manifest after he came back from active duty in Iraq.

Subsequent VA treatment records dated from October 2008 to June 2009 note that the Veteran's sleep apnea was stable in CPAP.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from sleep apnea and that this condition is related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he experienced sleep difficulties and was told he was snoring in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he had sleep problems and was told he snored in service and continues to suffer from these symptoms after service.  The service treatment records are internally consistent as the Veteran's wife reported in June 2005 that he was snoring in his sleep and other treatment records dated from October 2005 to December 2005 note sleep difficulties.   The Veteran's wife and mother also have submitted statements noting that the Veteran continued to have sleep problems after service.  As such, the Board finds that the Veteran's statements, in addition to the statements from his wife and mother, are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that the Veteran was diagnosed with obstructive sleep apnea in October 2006, approximately six months after his April 2006 discharge from service, and continues to be treated for sleep apnea through 2009.  While the Board is aware that there is a psychiatric component to the Veteran's sleep difficulties, as he reported sleep problems after being involved in an IED explosion as part of his psychiatric impairment, he also has been separately diagnosed with sleep apnea, which is a separate medical condition from his psychiatric disability.  His symptoms associated with sleep apnea also involve separate diagnostic criteria than his symptoms of sleep impairment associated with his service-connected psychiatric disorder.  See 38 C.F.R. § 4.100, Diagnostic Code 6847 for sleep apnea syndromes; 38 C.F.R. § 4.114, Diagnostic Code 9434 for major depressive disorder.  Therefore, the Veteran is not being compensated twice for the same impairment.  See 38 C.F.R. § 4.14.  

With respect to the Veteran's claim for a respiratory disorder, while the diagnosis of sleep apnea is considered to be a sleep-related breathing disorder, the record also shows that the Veteran has been diagnosed with bronchitis.  Specifically, two months after his discharge from service in April 2006, the Veteran received emergency room treatment for an acute episode of bronchitis in June 2006, and also said he was told he was having an asthma attack.  In October 2006, it was noted that the Veteran's bronchitis had resolved.  However, as the Veteran was diagnosed with bronchitis within the appeals period (i.e., after his discharge from service in April 2006 but one month prior to his original claim in July 2006), and it was not known to have been resolved until it was reported as such in October 2006, the Board will grant the Veteran the benefit of the doubt that he had bronchitis at the time of his original claim in July 2006.  Even though the bronchitis later resolved, the U.S. Court of Appeals for Veterans Claims has held that a current disability may be shown even though the disability resolves prior to the adjudication of the claim as long as a veteran has a disability at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The service treatment records also show that the Veteran was treated for upper respiratory infection and possible bronchitis in service.  While the Veteran reported in service that he had bronchial asthma as a child, this does not constitute clear and unmistakable evidence of a pre-existing disability.  Moreover, the entrance examinations are negative for any findings of bronchitis or bronchial asthma.  Therefore, the Veteran is considered sound at entry into service.  See 38 C.F.R. § 3.304(b).  The issue is thus whether the Veteran's current respiratory disorder, diagnosed as bronchitis in June 2006, is related to his military service.

Given that the Veteran was treated for upper respiratory infections and possible bronchitis in service, and was diagnosed with bronchitis two months after his discharge from service, the Board finds that the evidence is favorable to the Veteran's service connection claim for a respiratory condition to include bronchitis.  There is no medical diagnosis of bronchial asthma, other than the Veteran's statements that he was told he was having an asthma attack in June 2006.  However, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when...the layperson is reporting a contemporaneous medical diagnosis...."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board accepts the credibility and competence of the Veteran's statement that he was told he was having an asthma attack during emergency room treatment in June 2006.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is credible supporting evidence of the occurrence sleep problems and snoring in service and thereafter, medical treatment for upper respiratory infection and possible bronchitis in service, and post-service diagnoses of bronchitis/asthma and sleep apnea within a few months after the Veteran's discharge, the Board concludes that the evidence supports the grant of service connection for a sleep disorder and a respiratory disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a sleep disorder and respiratory disorder is granted.

B.  Recurrent Tonsillitis

The service treatment records show that in May 1992 it was noted that the Veteran's throat was slightly injected, but otherwise was within normal limits.  A July 1996 periodic examination report notes hypertrophic tonsils.

On a February 2005 report of medical history, the Veteran reported that he had then or ever had ENT trouble.  VA treatment records during the Veteran's military service in April 2005 show findings of mild tenderness in the pharynx and moderate adenoid hypertrophy.  An April 2005 MRI report has an incidental note that the posterior nasopharyngeal tissues appeared thickened.  Also during the Veteran's service a February 2006 private treatment record notes that ENT examination showed enlarged tonsils.

In October 2006,  the Veteran underwent a VA general medical examination.  The Veteran denied any prior history of throat condition before service in the Persian Gulf.  He stated that while serving in Iraq he developed several episodes of recurrent throat infections.  He reported that he was given antibiotics once and subsequently anti-inflammatory medications.  He indicated that he sought VAMC ENT treatment and was told that he needed to have his tonsils removed due to enlargement and recurrent infection.  He also reported that he had a recurrent sore throat and pain on swallowing.

On physical examination there were no abnormalities of the throat.  The diagnosis was recurrent tonsillitis.

Given that the record shows findings on the service treatment records of throat redness and pain, enlarged tonsils, and moderate adenoid hypertrophy, the Veteran's reports of developing recurrent throat infections in Iraq, and a post-service diagnosis of recurrent tonsillitis a few months after the Veteran's discharge, the Board finds that the evidence is favorable to the Veteran's claim.  

Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for recurrent tonsillitis is granted.

C.  Loss of Vision

The service treatment records show that at entry into his first period of service in March 1992, the Veteran's distant vision was 20/17 in the right eye and 20/15 in the left eye; near vision was 20/17 in both eyes.  The Veteran had injury to his left eye in June 1992.  He was reportedly kicked in the eye.  On physical examination the eye was slightly swollen and ecchymosis was noted on the upper lid.  The eye injury reportedly resolved and there was no further mention of treatment for the eye.  The Veteran denied a history of eye disorder or trouble on a report of medical history in September 2002.

During the Veteran's second period of service, the Veteran suffered a traumatic brain injury in August 2004 after being exposed to an IED blast while serving in Iraq.  On a February 2005 report of medical history the Veteran noted that his eyes were sensitive to light.  A February 2005 request from the Veteran's neurologist notes the Veteran had hypersensitivity to light and needed a unidirectional tint for the windows of his vehicle.  A May 2005 treatment record notes the Veteran was diagnosed with photophobia.  There was no corneal swelling to explain the photophobia and he did not have an eyeglass prescription.  A consult with a corneal specialist was considered.  In June 2005 it was noted that the Veteran needed an ophthalmology examination as he had double vision.

After service, a private eye examination in October 2007 shows the Veteran complained of decreased visual acuity in the left eye and focusing problems.  Unaided his distant visual acuity was 20/20 in both eyes.  The assessment was visual fatigue and he was given an eyeglass prescription with a tinted frame with UV protection for constant wear.  In December 2007, a VA treatment record notes that the Veteran had blurred vision and was using adequate lenses with no diplopia.

The Veteran underwent VA optometry screening in December 2009.  It was noted that the visual acuity and visual fields given in the summary were derived using techniques, lighting, and equipment designed for low vision rather than the standard techniques, and the summary could not be used for rating purposes.  The Veteran complained of changes in vision since being diagnosed with post-concussion syndrome due to an injury in Iraq in August 2004.  He had blurred vision off and on and extreme sensitivity to light.  He saw objects moving at times when he knew they were not moving.  And when objects approached his face everything would get blurry and he would lose control.  He felt his eyes move to opposite sides like they were not working together.  Since the injury he also complained of flashes, floaters (like linear things in front of his eyes), pain in and around the eyes, and diplopia (objects would fluctuate between double and single).  Sometimes he would get blurred vision at a distance and near; he also had extreme increased photosensitivity.  He would sometimes cover/close one eye to see better and was unable to do sustained reading.  He also would lose his place and get tired while reading, which he indicated was new since the injury.  

Objectively distant and near visual acuity was 20/20 in both eyes.  The Veteran was unable to perform pull away accommodation testing due to discomfort of light and eye discomfort.  Near the point of convergence the Veteran could see a single target at approximately two feet; he was unable to get the target closer to him.  He also had poor fixation and was unable to perform pursuits.  He reported double vision when the target was in the right field.  He was able to perform saccades but with head movement.  The assessment was that the visual acuity was normal and binocularity was grossly normal.  He had an accommodation dysfunction and saccades or pursuits dysfunction.  He also had extreme photophobia.

The record shows that the Veteran has had problems with changes in vision since his exposure to an IED blast in service in August 2004.  Specifically he has had blurred vision off and on, and extreme sensitivity to light; he sees objects moving when he knows they are not; and things get blurry when they move close to his face.  He also has had flashes, floaters, and pain in and around the eyes, and felt like his eyes were not working together.  He has been medically diagnosed as having accommodation and saccades or pursuits dysfunction in December 2009, approximately three and a half years after service; but he has reported continued symptomatology in the eyes since the explosion injury in service.  He also has been diagnosed with photosensitivity in service and after service.  

The Board makes no determination on the degree of impairment associated with the Veteran's visual changes.  Notably, the Veteran's visual acuity remains 20/20 in both eyes, which has been reported as normal.  Also, to the extent that the Veteran's diplopia is only occasional or correctional, the Board is aware that 38 C.F.R. § 4.77 notes that this type of diplopia is not considered a disability.  However, as the Veteran reported that when objects get closer to his face they get blurry it seems as if the diplopia might not be only occasional.  It remains to be seen if it is correctable; and it is worth mentioning that the latest December 2009 VA optometry record should not be used for rating purposes.

As the Veteran has changes in vision including accommodation dysfunction, saccades or pursuits dysfunction, and extreme photophobia, and has complained of continued symptomatology in his eyes since the reported IED blast injury in military service, the Board will resolve all doubt in the Veteran's favor and find that his current visual changes are a result of his military service.  For this reason, the Veteran's claim for decreased vision is granted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection bronchial asthma and bronchitis is granted.

Entitlement to service connection for recurrent tonsillitis is granted.

Entitlement to service connection for loss of vision is granted.


REMAND

Back Disorder and Lumbar Radiculopathy

The Veteran seeks service connection for a back disorder and for lumbar radiculopathy.  The service treatment records during the Veteran's first period of service are negative for any treatment for the spine.  In between his periods of service he reportedly suffered injury to his spine in 1997 and had a spine surgery in 1998.  On a September 2002 report of medical history as part of his periodic examination, prior to his entry into his second period of service in December 2003, the Veteran reported recurrent back pain or any back problem; and explained that he had back surgery performed by a Dr. Campos in Puerto Rico in March 1998.  The examiner commented that the Veteran had a history of lower back injury in 1997 needing surgery (unknown diagnosis).  Clinical examination of the spine showed that the back was not tender and that he had full range of motion.  There was a lower back surgical scar around 3 inches.  Otherwise, the examination was within normal limits.

In November 2003, the Veteran had an initial medical review prior to re-entry into active duty in December 2003.  He noted that he had back surgery in 1998 and received treatment for a while.  The physician found him fit for duty and deployable.  The Veteran subsequently was deployed to Iraq; and the service treatment records reflect that he was subject to an IED explosion in August 2004, though no treatment for the back was provided at that time.  

On a February 2005 report of medical history, the Veteran reported a history of recurrent back pain or any back problem.  On further explanation he stated that he had a back surgery and it was now bothering him.  An April 2005 treatment record shows the Veteran reported decreased tactile sensation in the lower extremities.

The Veteran was discharged in April 2006.  He later received SSA disability compensation, in part, for his back disorder.  An August 2007 private treatment record shows limitation of motion in the back, but normal x-ray examination.  A July 2007 VA MRI report of the lumbar spine shows the Veteran had lumbar disc surgery with multiple soft tissue masses, some tender and near the spine.  The impression included findings of L5-S1 degenerative disc disease; and L5-S1 left hemilaminectomy with what appeared to be a posterior concentric disc bulge with an associated broad based central protrusion causing mild compression of the ventral dural sac.  

In December 2007, a VA treatment record notes that the Veteran was being followed in the VAMC clinics for a low back pain condition with decompressive laminectomy of L4-5, L5-S1 10 years ago.  He reported that he was in an accident in Iraq where two landmines exploded on the side of the vehicle he was riding in.  He recalled that the second explosion caused him to be thrust backward.  He noted episodes of severe back pain.  

The medical evidence is insufficient for the Board to decide the Veteran's service connection claim for a back disorder (and lumbar radiculopathy).  It needs to be resolved whether the Veteran had a pre-existing back disability.  While the record shows that he had a back injury and surgery prior to his entry into his second period of service, he also was found to be clinically normal at re-entry into service in November 2003 and fit for duty and for deployment in December 2003.  There was no specific back disability noted at entry into service in December 2003; only the previous history of back surgery.  

VA regulations provide that history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  The Veteran mentioned the name of his treatment provider for his back surgery in 1998.  Efforts should be made to obtain these records.

Also, the Veteran should be afforded a VA examination to address the likelihood that he had a pre-existing back disability; and the likelihood that the Veteran's current back disorder and lumbar radiculopathy is otherwise related to his military service, either based on direct incurrence or aggravation.

Initial Ratings and TDIU

The Veteran's representative submitted a statement in March 2011 that the Veteran contends that his service-connected disabilities as a whole are worsening in severity.  The Veteran was last evaluated for his service connected disabilities in 2009 (with an addendum opinion for cervical radiculopathy in May 2010).  The fulfillment of the duty to assist includes obtaining a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  As the Veteran has alleged that his service-connected disabilities are worse, the Board determines that new examinations are warranted to address the present severity of his conditions.  

With respect to the derivative claim for a TDIU prior to July 29, 2009, the Veteran has submitted evidence suggesting he was unable to work on account of his service-connected disabilities even prior to that date.  Specifically on an October 2006 VA general examination report he stated that he was previously employed as a state policeman but after his service in Iraq he had been unemployed because he had retired due to his mental condition. 

The Board has jurisdiction over his claim for a TDIU effective the date of his service connection claim in July 2006, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that "a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation").  Thus, although the RO already has granted entitlement to a TDIU effective July 29, 2009, in a June 2010 rating decision, the issue of entitlement to a TDIU prior to July 29, 2009 has not been resolved and, thus, also needs to be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to sign the proper release forms for treatment he received for his back, specifically the back surgery in March 1998, from Dr. Rene Cardona Campos at Doctor's Community Hospital in Santurce, Puerto Rico.  If the Veteran complies, make reasonable efforts to obtain these records.  If efforts to obtain the records are unsuccessful, notify the Veteran and describe any further efforts VA will make with respect to his claim.

2.  Make arrangements to obtain the Veteran's treatment records from the VAMC in San Juan dated from June 2009 to present.  

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his low back.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should conduct a thorough orthopedic evaluation and determine all present back and lumbar radiculopathy disorders.

The examiner also should provide an opinion as to the following:
 
(a)  Is there clear and unmistakable evidence that the Veteran had a back disorder prior to his entry onto active duty in December 2003?  

(b)  What is the likelihood that any pre-existing back disorder was aggravated beyond its natural progression during the Veteran's military service from December 2003 to April 2006, to include as a result of his exposure to an IED explosion in August 2004.  Is there clear and unmistakable evidence that any pre-existing back disorder was NOT aggravated during service?  

(c)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current back disorder, to include lumbar radiculopathy, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the exposure to the IED explosion in August 2004.       

In making these assessments, in addition to other relevant records in the claims file, please specifically consider all pertinent service treatment records, post-service VA and private treatment records, and any report from the Veteran's private physician who conducted the back surgery in March 1998, prior to entry into his second period of service in December 2003.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA orthopedic/neurological examination of his cervical spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays, MRIs, and EMG studies, if indicated, should be performed.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected cervical spine disability and fully describe the extent and severity and those symptoms.  

(b) Provide the ranges of motion of the Veteran's cervical spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's cervical spine disability causes instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

(h) Determine whether intervertebral disc syndrome is present in more than one spinal segment, and, if so, whether the effects in each segment are distinct.

(i) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to his cervical spine disability?    

(j) If the examiner determines that the Veteran has experienced incapacitating episodes due to his cervical disability, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA TBI examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify and describe in detail all specific manifestations and residuals of the Veteran's TBI (to include headaches, dizziness, and ear aches).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule a VA psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected major depressive disorder.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's major depressive disorder on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's major depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

Also, please state whether, prior to July 29, 2009, it is at least as likely as not (50% or greater probability) that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by his nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule a VA hypertension examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should measure the Veteran's blood pressure and determine the predominant diastolic pressure and systolic pressure; and also state whether the Veteran's hypertension requires continuous medication for control.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Schedule a VA dermatology examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should also describe the onychomycosis of the Veteran's toenails.  The examiner should describe what percentage of the Veteran's entire body and what percentage of exposed areas are affected by the onychomycosis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

9.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

10.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


